COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Derek A Anthony v. The State of Texas

Appellate case number:      01-19-00941-CR

Trial court case number: 17-DCR-076698

Trial court:                268th District Court of Fort Bend County

        On November 27, 2019, appellant filed a notice of appeal from the trial court’s October
23, 2019 order denying appellant’s motion to dismiss “on Speedy Trial grounds.” The clerk’s
record was filed on December 10, 2019. The reporter’s record was due December 27, 2019 but
has yet to be filed. See TEX. R. APP. P. 35.1 (setting deadline for filing of appellate record). On
January 17, 2020, appellant filed his brief. Because appellant’s brief was filed prior to the
complete filing of the appellate record, the filing of appellant’s brief was premature. See TEX. R.
APP. P. 38.6(a).
        Accordingly, we STRIKE appellant’s brief. Appellant’s brief will be due 30 days after
the date the reporter’s record is filed. See id. At that time, appellant is directed to file a brief that
complies with Texas Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1(a)–(j).

        Court reporter Mindy R. Hall has advised there is a reporter’s record prepared by court
reporter Marisol Ramos regarding the motion to dismiss. Marisol Ramos is directed to file with
this Court a reporter’s record within thirty (30) days of the date of this notice. See TEX. R.
APP. P. 35.2.
        It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss__________
                             Acting individually


Date: January 30, 2020